J-S79035-18

                                   2019 Pa. Super. 37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PAUL EUGENE WHITEMAN                       :
                                               :
                       Appellant               :        No. 883 MDA 2018

                   Appeal from the PCRA Order May 25, 2018
                   in the Court of Common Pleas of Lycoming
              Criminal Division at No(s): CP-41-CR-0000297-2012

BEFORE: SHOGAN, J., OLSON, J., and MUSMANNO, J.

OPINION BY MUSMANNO, J.:                              FILED FEBRUARY 12, 2019

        Paul Eugene Whiteman (“Whiteman”) appeals from the May 25, 2018

Order dismissing his Petition for relief filed pursuant to the Post Conviction

Relief Act (“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. For the reasons set

forth herein, we affirm.

        After pleading guilty to one count of driving under the influence of

alcohol or a controlled substance (“DUI”),1 Whiteman was sentenced, on

September      27,   2013,    to   twenty-four     months   of   State   Intermediate

Punishment (“SIP”). Prior to serving the full term of his sentence, Whiteman

violated the conditions of his SIP sentence and was subsequently expelled

from SIP. As a result, on June 11, 2015, the trial court revoked Whiteman’s

SIP sentence and re-sentenced him to fifteen months to five years in prison,

giving credit for time served. Whiteman did not file a direct appeal.

____________________________________________


1   75 Pa.C.S.A. § 3802(a)(1).
J-S79035-18


       On July 21, 2017, Whiteman filed a “Motion to Correct Illegal Sentence”

and a “Motion to Proceed Pro Se.” The PCRA court properly treated these

Motions as a PCRA Petition and assigned PCRA counsel to Whiteman.2 On

March 21, 2018, PCRA counsel filed an Amended Petition, which the PCRA

court dismissed without a hearing on May 25, 2018. Whiteman filed a timely

Notice of Appeal on May 30, 2018. Thereafter, Whiteman filed a court-ordered

Pa.R.A.P. §1925(b) Concise Statement of Matters Complained of on Appeal.

       Whiteman now presents the following questions for our review:

       1.     Did the court err in denying [Whiteman’s] PCRA Petition
              based on a lack of jurisdiction due to untimeliness?

       2.     Did the court err when it failed to give [Whiteman] credit
              toward [his] sentence for time served?

       3.     Was the sentence imposed on [Whiteman] illegal as a result
              of being greater than [the] maximum term allowed by law?

Brief for Appellant at 4 (issues renumbered).

              We review an order dismissing a petition under the PCRA in
       the light most favorable to the prevailing party at the PCRA level.
       This review is limited to the findings of the PCRA court and the
       evidence of record. We will not disturb a PCRA court’s ruling if it
       is supported by evidence of record and is free of legal error.




____________________________________________


2 This Court has repeatedly held that “any petition filed after the judgment of
sentence becomes final will be treated as a PCRA petition.... That [Whiteman]
has attempted to frame his petition as a ‘[M]otion to [C]orrect [I]llegal
[S]entence’ does not change the applicability of the PCRA.”
Commonwealth v. Jackson, 30 A.3d 516, 521 (Pa. Super. 2011) (internal
citations and quotations omitted).


                                           -2-
J-S79035-18


Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (internal

citations omitted).

      Whiteman first claims that the PCRA court improperly denied his

Amended Petition as untimely filed. Section 9545 of the PCRA expressly states

that a PCRA petition “shall be filed within one year of the date the judgment

becomes final.” 42 Pa.C.S.A. § 9545. A judgment of sentence becomes final

at the conclusion of direct review, including discretionary review, or at the

expiration of time for seeking the review. Id. at §9545(b)(3). “Our courts

have strictly interpreted this requirement as creating a jurisdictional deadline.”

Commonwealth v. Jackson, 30 A.3d 516, 522 (Pa. Super. 2011). A court

may not address the merits of the issues raised if the PCRA petition was not

timely filed. Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      Whiteman’s judgment of sentence became final on July 13, 2015. Under

the PCRA, Whiteman had until July 13, 2016 to file a timely PCRA petition.

Whiteman did not file his initial Petition until July 21, 2017. Thus, Whiteman’s

Petition is facially untimely.   However, Pennsylvania courts may consider

untimely petitions if the petitioner can explicitly plead and prove one of three

exceptions set forth at 42 Pa.C.S.A. § 9545(b)(1)(i-iii). A petition invoking

such an exception must be filed within 60 days of the date the claim could

have been presented. Id. at § 9545(b)(2).

      Whiteman does not attempt to invoke a timeliness exception. Instead,

he argues that “trial courts retain an inherent power to correct illegal


                                      -3-
J-S79035-18


sentences.” As such, he argues that the common pleas court had jurisdiction

to correct patent and obvious errors in the record, namely his sentence, and

improperly dismissed his Petition.3            Id. at 14-17. Whiteman relies on the

Supreme Court’s ruling in Commonwealth v. Holmes, 933 A.2d 57 (Pa.

2007), to support his assertion that the PCRA’s time-bar is subject to an

additional, non-statutory exception that confers upon courts jurisdiction to

correct manifest errors.       However, Whiteman misinterprets the holding in

Holmes, which addressed a court’s power under 42 Pa.C.S.A. § 5505.

       Section 5505 provides, in pertinent part, as follows:

       [e]xcept as otherwise provided or prescribed by law, a court upon
       notice to the parties may modify or rescind any order within 30
       days after its entry, notwithstanding the prior termination of any
       term of court, if no appeal from such order has been taken or
       allowed.

42 Pa.C.S.A. § 5505 (emphasis added).

       In Holmes, the Supreme Court analyzed and upheld two instances4

where a trial court modified its order outside of the thirty-day period provided



____________________________________________


3 Whiteman contends that the trial court erred in sentencing him to a
maximum term of five years rather than six months. His reasoning rests on
a case that incorrectly interpreted the Pennsylvania Code and was
subsequently superseded by statute. He claims that the flawed case was the
governing law during the time of his sentencing, and, therefore, his sentence
exceeded the maximum lawful sentence. See Brief for Appellant at 14-17.
As discussed herein, we are unable to address the merit of his argument.

4 Commonwealth v. Holmes, 837 A.2d 501 (Pa. Super. 2003), and
Commonwealth v. Whitfield, 833 A.2d 1152 (Pa. Super. 2003) were
consolidated for review by the Supreme Court.

                                           -4-
J-S79035-18


for in 42 Pa.C.S.A. § 5505.      Therein, the Court held that “the limits of

jurisdiction enshrined in Section 5505 do not impinge on [the] time-honored

inherent power of courts.” Holmes, at 65. Pursuant to Section 5505, inherent

jurisdiction has been recognized in cases where the trial court lacked statutory

authority to correct orders. Id. at 57.

      The inherent power averred by Whiteman “has been upheld as an

exception to [S]ection 5505 because [S]ection 5505 was never intended to

create a strict jurisdictional deadline for correcting orders where there is an

obvious illegality in the sentence.”      Id. at 522.    The statute explicitly

contemplates the availability of other means of jurisdiction, as demonstrated

by its use of the phrase, “except as otherwise provided … by law.” The same,

however, cannot be said of the PCRA.

      As this Court noted in Jackson, supra, there is “no authority wherein the

appellate courts of this Commonwealth have recognized a PCRA court’s

inherent jurisdiction to consider a claim filed after the expiration of the PCRA

filing period.” Jackson, at 519. Unlike Section 5505, the very language of the

PCRA indicates that it is to be the exclusive means of remedy for claims that

are cognizable under the PCRA:

      The [PCRA] shall be the sole means of obtaining collateral relief
      and encompasses all other common law and statutory remedies
      for the same purpose….

42 Pa.C.S.A. § 9542 (emphasis added).




                                     -5-
J-S79035-18


       Challenges to the legality of a sentence are cognizable under the PCRA.

See 42 Pa.C.S.A. § 9543(a)(2)(vii). Thus, by statute, Whiteman was required

to pursue his claims through the PCRA. See Commonwealth v. Hall, 771
A.2d 1232, 1235 (Pa. 2001) (stating that “claims that could be brought under

the PCRA must be brought under that Act.”). The PCRA, as evidenced by the

plain language of Section 9542, inescapably rejects the exercise of inherent

power as an alternate means of remedying claims cognizable under the PCRA.

       Further, the case at bar bears no relation to the facts in Holmes, as

each sentencing modification analyzed in Holmes was taken by the trial court

on its own initiative, in accordance with the language of Section 5505. Here,

the matter is being pursued by Whiteman in a PCRA petition. This is markedly

different than a modification pursued by the court, sua sponte, under the

inherent powers contemplated by Section 5505.5       As such, Holmes does not

apply and the express time limits of the PCRA govern.

       Because Whiteman’s PCRA Petition was untimely filed under the PCRA,

and not subject to an exception, we affirm the PCRA court’s Order.

       Order affirmed.




____________________________________________


5Moreover, although a PCRA petition was filed in Holmes, it was withdrawn
upon the trial court’s grant of relief. As a result, the issue did not reach the
Holmes Court from the procedural posture of a dismissed PCRA petition.
Accordingly, the Holmes Court did not analyze the PCRA, instead focusing
on Section 5505.


                                           -6-
J-S79035-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 02/12/2019




                          -7-